department of the treasury internal_revenue_service washington d c tax exempt ano government entities dwision number release date date date uil dollar_figure-00 egend e contact person identification_number ‘telephone number employer_identification_number se‘teo rat e e z o l w e l p i e e a i q r dear this is in reply to your letter dated date requesting a ruling on a proposed transaction involving a_trust m that is a tax-exempt voluntary employees’ beneficiary association veba under sec_501 of the internal_revenue_code code you the employer n propose to transfer assets held in m’s retired_lives_reserve that are attributable to contributions made prior to the effective date of defra to a post-retirement health account within m to pay post-retirement health benefits mseeks the following rulings the proposed transaction will not adversely affect its tax-exempt status under sec_501 of the internal_revenue_code code the proposed transaction will not cause n to include any amount in gross_income under sec_64 the proposed transaction will not result in the provision of any ‘disqualified benefit within the meaning of sec_4976 of the code and consequently will not cause n to be liable for the tax imposed by sec_4976 nowill not recognize unrelated_business_taxable_income solely as a result of the proposed transaction facts however to date only life_insurance benefits have been currently provides post-retirement life_insurance benefits to its eligible retired mis a veba that is exempt from federal_income_tax under sec_601 of the code 'n employees through m the purpose of m is to provide retiree life_insurance and other post-retirement benefits provided mis a successor to a veba maintained by its former parent_corporation that provided post-retirement life_insurance benefits to its eligible retired employees n was spun off from in date and m was created by transferring assets from o's veba the amount of assats transferred to m was proportionate to the post-retirement life_insurance_benefit abligation of employaes transferred to n at the time of the spin-off from n proposes to transfer assets held in m's retired_lives_reserve that are attributable to contributions prior to the effective date of the deficit_reduction_act_of_1984 defra to post-retirement health account within m te pay post-retirement health benefits all of the contributions in o's veba that were made prior to the effective date of defra were daducted under sec_162 of the code the portion of m's retired_lives_reserve that is attributable to o's contributions made prior to the effective date of defra constitute m's pre-defra reserve n did not make any contributions to m or take any deductions for contributions made to m thus all of the assets in m are attributable to contributions made by o's veba to m m's pre-defra reserve has been determined in accordance with the methodology set forth in sec_1_512_a_-5t q a-4 of the regulations however in applying this methodology the term pre-defra reserve was substituted for the regulations’ existing reserve for post-retirement medical or life_insurance benefits and the date date ie the date after which sec_419 became effective was substituted for the date date appearing in those regulations assumed that the asset transfer from o's veba to m included a ratable portion of the transferor’s pre-defra reserve m's pre-defra reserve as of date2 was dollar_figure the total retired_lives_reserve as of date was dollar_figure at present no retired_lives_reserve assets may be used for purposes other than providing life_insurance so long as any current covered_employee remains alive n proposes to amend the trust agreement to provide that the pre-defra reserve held in the retired_lives_reserve may be used to provide post-retirement health benefits for n's retirees n plans to establish a separate health account within m n will determine the amount of the pre-defra reserve that may potentially be transferred from the retired_lives_reserve in any taxable_year of n on any day during such year that is on or before the transfer date an amount of pre-defra reserve as determined by n will be transferred from the retired_lives_reserve to the health account within m if n elects not to transfer any of the pre-defra reserve to the health account during a particular taxable_year then the applicable retired_lives_reserve assets will be used to provide only post-retirement life_insurance benefits during the year furthermora n m will provide that no amounts other than a pre-defra reserve will be trangferred to the heaith account for the purpose of providing post-retirement health benefits no funds will be transferred from the retired_lives_reserve to provide post-retirement health benefits unless the amount of the pre-defra reserve is at least as great as the amount to be released only an amount that n reasonably determines would otherwise be currently deductible under sectian 419a c of the code as a contribution to fund post-retirement health benefits may be transferred in any taxable_year to provide post- retirement health benefits if funds and eamings thereon in the health account have not been exhausted by the end of any taxable_year of n then the remaining funds and earnings thereon will remain in the health account and will continue to be available to fund post-retirement health benefits in future years m will only receive future contributions from n to the extent that such contributions do not exceed the amount permitted under sec_419a to fund post-retirement life_insurance benefits this amount will be the sum of amounts reasonably and actuarially necessary to fund claims incurred but unpaid for post-retirement life_insurance for the covered retiree population administrative costs with respect to such claims and contributions reasonably and actuarially necessary to fund a reserve that provides post-retirement life_insurance benefits for the current retirees and the employees who may become retirees covered by m and that is actuarially determined on a level basis using assumptions that are reasonable in the aggregate over the working lives of such individuals n represents that it will not have the right to receive the assets of m or the retired_lives_reserve at any time la sec_61 of the intemal revenue cade provides that except as otherwise provided gross_income means all income from whatever source derived sec_111 of the code provides that gross_income dos not include income attributable to the recovery during the taxable_year of any amaunt deducted in any prior taxable_year to the extent such amount did not reduce the amount of tax_imposed_by_chapter_1 of the code generally the tax_benefit_rule requires a taxpayer who received a tax_benefit from a deduction in an earlier year to recognize income in a later year if there occurs an event that is fundamentally inconsistent with the premise on which the deduction was initially based the term 'tax benefit rule encompasses two concepts an inclusionary part and an exclusionary part the inclusionary part has been developed in the courts and requires a taxpayer to include a previously deducted amount in the current year's income when a fundamentally_inconsistent_event has occurred the exclusionary part is currently codified at sec_111 and permits a taxpayer to exclude an amount that did not previously provide a tax_benefit when it was deducted pincite the tax_benefit_rule allays some of the inflexibilities of the annual accounting system under specific circumstances hillsboro national bank v commissioner and united_states v bliss dairy inc 460_us_370 its purpose is to approximate the tesults produced by a tax system based on transactional rather than annual accounting id the tax_benefit_rule will cancel out an earlier deduction when the later event is fundamentally inconsistent with the premise on which the deduction was initially based even if there is no actual recovery_of funds id pincite one must consider the facts and circumstances of each case in light of the purpose and function of the provisions granting the deductions d pincite although its usually helpful to determine whether the later event would have foreclosed the deduction if it had occurred within the same tax_year that inquiry is not an exclusive test see 267_f3d_1344 fed cir contributions to a welfare_benefit_fund are deductible when paid but only if they qualify as ordinary and necessary business_expenses under sec_182 of the code and only to the extent allowable under sec_419 and sec_419a those sections impose strict limits on the amount of tax-deductible prefunding permitted for contributions to a welfare_benefit_fund the deduction limitations imposed by sec_419 and sec_419a apply to contributions paid_or_accrued with respect to a welfare_benefit_fund after december prior to this date deductions for contributions paid to a welfare_benefit_fund were controlled by sec_162 sec_419 of the code states that an employer's contributions to a welfare_benefit_fund are deductible only if they would otherwise be deductible under chapter of the code and the amount of the deduction is limited to the welfare_benefit fund's qualified_cost for the taxable_year one component of qualified cast is a fund's qualified_direct_cost for the year which is the amount including administrative expenses that would have been allowable as a deduction to the employer with respect to the benefits provided during the year if those benefits had been provided directly by the employer and the employer had used the cash_receipts_and_disbursements_method of accounting a sacond component of qualified_cost is any addition to a qualified_asset_account for the taxable_year but only to the extent the addition does not exceed specified limits further the qualified_cost for the taxable_year is reduced by the fund's after-tax_income for the year sec_419a of the code states that the term qualified asset account’ means any account consisting of assets set_aside to provide for the payment of disability benefits medical benefits supplemental unemployment benefits or severance_pay benefits or life_insurance benefits sec_419a and sec_419a c of the code generally limit the additions to a qualified_asset_account to an amount that is reasonably and actuarially necessary to fund claims incurred but unpaid as of the close of the taxable_year for the benefits referred to above plus administrative costs with respect to those claims sec_419a of the code states that the account limit for any year may also include a reserve funded over the working lives of the covered employees and actuarially determined on a level basis as necessary for a post-retirement medical benefits to be provided to covered employees or b post-retirement life_insurance benefits to be provided to covered emplayees sec_501 of the code describes a voluntary employees_beneficiary_association providing for the payment of life sick accident or other_benefits to its members or their dependents or designated beneficiaries and in which no part ofits net_earnings inures other than through such payments to the benefit of any private_shareholder_or_individual sec_511 of the code imposes a tax on the unrelated_business_taxable_income defined in sec_512 of organizations exempt from tax under sec_504 section sec_12 of the code defines the term unrelated_business_taxable_income to mean the gross_income derived by any organization from any unrelated_trade_or_business defined in sec_513 regularly carried on by it less the allowable deductions which are directly connected with the carrying on of such trade_or_business both computed with the modifications provided in subsection b sec_4976 of the code imposes an excise_tax in the amount of percent of the amount of any disqualified_benefit provided by a welfare_benefit_fund under sec_4976 b c the term disqualified benefit’ includes any reversion to the employer of any part of a welfare_benefit_fund sec_4976 of the code provides that paragraph b c of sec_4976 does not apply to any amount attributable to a contribution to the fund which is not allowable as a deduction under sec_419 for the taxable_year or any prior taxable_year sec_1_162-10 of the treasury regulations in effect prior to the effective date of sec_419 and sec_419a provides in part that amounts paid_or_accrued within the taxable_year for a sickness accident hospitalization medical expense or similar benefit plan are deductible under sec_162 of the code if they are ordinary and necessary expenses af the trade_or_business sec_1 c -3 c of the regulations provides the payment of medical insurance premiums for active employees is a permissible benefit section big_number c -4 a of the regulations provides that no part of the net_earnings of an employee's association may inure to the benefit of any shareholder or individual other than through the payment of permissible benefits whether prohibited inurement has occurred is a question to be determined with regard to ail the facts and circumstances of a particular case sec_1 a -st q8a-4 a of the regulations states that an ‘existing reserve for post-retirement medical or life_insurance benefits as defined in sec_512 a e gi in is the total amount of assets actually set_aside in a veba on date calculated in the manner set forth in q a-3 of the regulation and adjusted under paragraph c of q a-11 of sec_1_419-1t raduced by employer contributions to the fund on or before such date to the extent such contributions are not deductible for the taxable_year of the employer containing date and for any prior taxable_year of the employer for purposes of providing such post-retirement benefits rev_rul 1969_2_cb_28 holds that for taxable years ending on or before date premiums_paid or incurred by an employer policyholder under contracts providing group term life and health and accident coverage for its active and retired employees are deductible in full even though a portion of the premium is credited to a ratired lives reserve if the balance in the reserve is held by the insurance_company solely for the purpose of providing insurarice coverage on active or retired lives so long as any active or retired employees remain alive and the amount added to the retired_lives_reserve is not greater than an amount which would be required to fairly allocate the cost of the insurance coverage provided over the working lives of the employees involved this revenue_ruling also stated that for taxable years ending after date such premiums_paid or incurred are deductible if requirements the insurance_contract states that the employer policyhotder has no right to recapture any portion of the reserve so long as any active or retired employee remains alive in addition to the two rev_rul 1969_2_cb_29 holds that a taxpayer's nonrefundable contribution to an employee's trust to provide group heaith and life_insurance for both active and retired employees is deductible under sec_162 of the code when contributions are actuarially determined and made by the employer on a lavel basis so that at the time of an employee's retirement there is enough money in the fund to enable the trustee to continue to make the premium payments on the contracted insurance revrul_73_599 1973_2_cb_40 holds that the annual contributions by the taxpayer to the fund maintained by the trustee for retired lives are business_expenses deductible under sec_162 of the code in the taxable_year paid_or_incurred but only to the extent that such contributions are actuarially determined and made on a level basis analysis sec_601 with respect to ruling_request n represents that m will continue te provide permissible benefits i the payment of postretirement life_insurance premiums as wall as health benefits for active and retired employees accordingly the transfer of assets to m and the proposed use of m assets will not result in prohibited inurement or otherwise affect the exempt status of m under sec_501 e tax_benefit_rule with respect to ruling_request as stated above the tax_benefit_rule is implicated when a taxpayer has taken a deduction in a prior year and in a subsequent year an event occurs that is fundamentally inconsistent with the premise of the deduction the facts and circumstances of each case must be considered in light of the purpose and function of the provisions granting the deductions llsboro national bank u s at the proposed transactions involve using assets attributable to amounts contributed prior to the applicability of sec_419 of the code as such deductions for these contributions would have been taken under sec_162 for ordinary and necessary business_expenses limited by the rules set out in revrul_69_382 rev and revrul_73_598 for the deduction taken under sec_162 of the code for a contribution to a welfare_benefit_fund prior to the applicability of sec_419 no distinction was made between the rul types of post-retirement welfare benefits provided through the fund thus the original deductions would not have been foreclosed merely because the reserve amounts could however the deduction for be used for post-retirement health benefits as proposed those post-retirement benefits was not unlimited - the contributions had to be for ordinary and necessary business_expenses and the deductible amount was subject_to the rules set out in revrul_69_382 rev_rul and rev_rul n has represented that all of the contributions to the retirad lives raserve would have been fully deductible under sec_162 if the contributions had in fact been made to provide post-retirement health benefits based on n's representation as described in the preceding paragraph that all of the contributions to the retired_lives_reserve would have been fully deductible under sec_182 if the contributions to the retired_lives_reserve had in fact been made to provide post- retirement health benefits the original deductions would not have been foreclosed had the proposed transactions occurred in the taxable_year of the deductions moreover this approach is in accord with the purpose and function of the law prior to the enactment of sec_419 accordingly transferring funds from the retired_lives_reserve attributable to pre-defra amounts that were originally contributed to fund post-retirement life_insurance in order to naw fund post-retirement health benefits is nat fundamentally inconsistent with the deductions taken in previous years with respect to those assets and therefore the inclusionary part of the tax_benefit_rule will not apply sec_4976 with respect to ruling_request n represents that the pre-defra reserve is solely attributable to contributions paid_or_accrued prior to date the effective date of sec_419 thus sec_4976 b c does not apply with respect to the amounts proposed to be transferred from the pre-defra reserve to the health account because those amounts are attributable to contributions to m which were not allowable a sec_4 deduction under sec_419 for the taxable_year or any prior taxable_year within the meaning of sec_4976 provision of a disqualified_benefit within the meaning of sec_4976 and consequently will not cause n to be liable for the tax imposed by sec_4976 accordingly the proposed transfers will not result in the unrelated_business_income with respect to ruling_request n represents that the assets in m will cansist solely of an existing reserve for postretirement health or life_insurance benefits within the meaning of sec_512 a e i accordingly m will not recognize unrelated_business_taxable_income solely as a result of the transfer of assets from the retired_lives_reserve to pay postretirement health benefits based on the foregoing we rule as requested as follows the proposed transaction will not adversely affect m's tax-exempt status under sec_501 of the code the proposed transaction will not cause n te recognize taxable_income under the tax_benefit_rule the proposed transaction will not cause n to incur excise_tax under sec_4976 the proposed transaction will not cause m to recognize unrelated_business_taxable_income this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precadent except as specifically ruled above no opinion is expressed as to the federal tax consequences of the transaction described above under any provision of the code this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the service please keep a copy of this ruling in your organization's permanent records this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice ifyou have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter for details see enclosed sincerely ronald shoemaker manager exempt_organizations technical group enclosure notice
